Title: To George Washington from Henry Knox, 4 December 1794
From: Knox, Henry
To: Washington, George


        
          Sir.
          Dec. 4. 1794.
        
        Upon further reflection, and examination of the charges exhibited by Brigadier General Wilkinson, against Major General Wayne, and consulting Colonel Hamilton thereon, it has been conceived proper to submit the letter to General Wilkinson in the shape it now has, for your consideration. I have the honor to be Sir, with perfect Respect, Your obedt Servt
        
          H. Knox
        
      